NORTHCUTT, Judge.
Charles Skinner, who is incarcerated in the Florida prison system, challenges the order denying his petition to modify his child support obligation. The Florida Supreme Court has recently stated the procedure to be followed in cases such as these. See Dep’t of Revenue v. Jackson, 846 So.2d 486 (Fla.2003). Pursuant to Jackson, we reverse with instructions to the circuit court to hold Skinner’s petition in abeyance on its inactive calendar until his term of incarceration has ended.
Reversed and remanded with instructions.
STRINGER and CANADY, JJ., Concur.